DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohn et al. US 5,988,528.
	With respect to claims 1 and 17, Krohn et al. US 5,988,528 disclose an open-loop or closed-loop control system and method for an agricultural utility vehicle (see Figure 1) comprising:
	a distributor linkage for applying material such as fertiliser, crop protection products or seed, the distributor rod linkage extending transversely to the direction of travel and having a 
	wherein the system has at least one sensor 174,176 (see the disclosure in column 6, lines 40 and 41, and in Figure 9) and a data processing unit 169,175,177 (see the disclosure in column 6, lines 31-58, and in Figure 9), the data processing unit being configured so that the signals from the at least one sensor are processed and on the basis of those signals, an adjustment signal is generated for the hydraulic device (see the disclosure in column 6, lines 31-58, and in Figure 9) and the hydraulic device can be controlled in the direction of travel to adjust the damping of vibrations occurring at the distributor rod assembly (see the disclosure in column 6, lines 31-58),
	wherein the sensor is designed so that a change in pressure in the hydraulic device occurring as a result of vibrations of the distributor rod assembly can be measured (see the disclosure in column 6, lines 31-58).
	With respect to claims 2-4, 6, 8, 10 and 19, Krohn et al. US 5,988,528 disclose a dual-action hydraulic cylinder 58,59 (Figures 2, 4 and 9); and a hydraulic valve unit 173,174,176 (Figure 9).
	As to claim 5, the hydraulic valve unit 173,174,176 (Figure 9) is considered to function as a proportional valve as recited in claim 5.

	Regarding claims, 13, 15 and 16, see Figures 1-9 of Krohn et al. US 5,988,528.


	Claims 1, 4-8, 10, 13, 15-17, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 2 829 177 B1.
	With respect to claims 1, 7 and 17, EP 2 829 177 B1 disclose an open-loop or closed-loop control system and method for an agricultural utility vehicle (see Figure 1) comprising:
	a distributor linkage for applying material such as fertiliser, crop protection products or seed, the distributor rod linkage extending transversely to the direction of travel and having a central part and connected via joints to the central part, two lateral extension arms having multiple rod portions which can be folded up relative to one another into a transport position and folded out relative to one another into a working position (see the disclosure in paragraph [0040]), wherein each extension arm is paired with at least one hydraulic device 40,40’,42,18 (Figure 2), by means of which the distributor linkage can be moved from a transport position into a working position, and 
	wherein the system has at least one sensor (see the disclosure in paragraph [0031]) and a data processing unit (see Figure 4), the data processing unit being configured so that the signals from the at least one sensor are processed and on the basis of those signals, an adjustment signal is generated for the hydraulic device (see Figure 4) and the hydraulic device can be controlled in the direction of travel to adjust the damping of vibrations occurring at the distributor rod assembly (see the disclosure in claim 11, paragraph [0041]),

	With respect to claims 4, 6 and 8, EP 2 829 177 B1 discloses a dual-action hydraulic cylinder 40,40’ (Figures 2-4) and a hydraulic valve unit 64 (Figure 4).
	As to claim 5, the hydraulic valve unit 64 (Figure 4) is considered to function as a proportional valve as recited in claim 5.
	Regarding claims, 13, 15 and 16, see Figures 1-4 of EP 2 829 177 B1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 3, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. US 5,988,528 in view of WO 2006/052309 A2.
	Krohn et al. US 5,988,528 discloses the control system and method as set forth supra.
	The claims distinguish over Krohn et al. US 5,988,528 in requiring a pressure sensor to be in the hydraulic line and a characteristic curve.
	WO 2006/052309 A2 discloses a “pressure sensor in the common hydraulic line” 88 (see the disclosure in page 13, lines 7-14 and in Figure 4) and a “characteristic curve” (see figure 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of WO 2006/052309 A2 in the control system and method of Krohn et al. US 5,988,528 for greater versatility in use and operation of the control system and method.

Claims 2, 3, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 829 177 B1 in view of WO 2006/052309 A2.
	EP 2 829 177 B1 discloses the control system and method as set forth supra.
	The claims distinguish over EP 2 829 177 B1 in requiring a pressure sensor to be in the hydraulic line and a characteristic curve.
	WO 2006/052309 A2 discloses a “pressure sensor in the common hydraulic line” 88 (see the disclosure in page 13, lines 7-14 and in Figure 4) and a “characteristic curve” (see figure 6).
 control system and method.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. US 5,988,528 in view of Maliteare US 2003/0052188 A1.
	Krohn et al. US 5,988,528 discloses the control system and method as set forth supra.
	Claim 11 distinguishes over Krohn et al. US 5,988,528 in requiring at least one hydraulic accumulator in a control system.
	Maliteare US 2003/0052188 A1 discloses at least one hydraulic accumulator 82 (Figure 2A) in a control system (Figure 2A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Maliteare US 2003/0052188 A1 in the control system and method of Krohn et al. US 5,988,528 for greater versatility in use and operation of the control system and method.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2 829 177 B1 in view of Maliteare US 2003/0052188 A1.
	EP 2 829 177 B1 discloses the control system and method as set forth supra.
	Claim 11 distinguishes over EP 2 829 177 B1 in requiring at least one hydraulic accumulator in a control system.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Maliteare US 2003/0052188 A1 in the control system and method of EP 2 829 177 B1 for greater versatility in use and operation of the control system and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 28, 2021